Title: Mathew Carey to Thomas Jefferson, 3 April 1819
From: Carey, Mathew
To: Jefferson, Thomas


          
            Dear Sir
            Philada April 3. 1819
          
          At length, I have finished (but in a very imperfect manner) my Vindiciæ Hibernicæ, of which this mail will convey you a copy, which I Request You will accept as a mark of my respect.
          
          I shall take the liberty in a few days to send you three or four more copies, to be placed in public libraries in your neighbourhood, if any such there be.
          
            Very respectfully
             Your obt hble servt
            Mathew Carey
          
        